DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-21 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 13, the closest reference to Hat et al. (Pub No. 20110101419) disclose the SEMICONDUCTOR DEVICE, METHOD OF MANUFACTURING SEMICONDUCTOR DEVICE AND OPTICAL APPARATUS. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 13.
Regarding claim 1,
None of the cited prior arts discloses the claimed method of independent claim 1, in particular having the method of “etching openings into the layer that includes germanium; and forming silicon germanium within the openings to form a pattern of embedded silicon germanium regions surrounding at least one portion of the layer that includes germanium, and the at least one portion of the layer that includes germanium having in-plane biaxial tensile strain”.
Regarding claim 13,
None of the cited prior arts discloses the claimed method of independent claim 13, in particular having the method of “transmitting the responsive optical signal through 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/KINAM PARK/Primary Examiner, Art Unit 2828